           Case 7:20-cv-03195-UA Document 17 Filed 05/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         Civil Action No. 20-cv-03195-(VSB)
NANCY DANFORTH, KRISTINA FRITSCH, and
KIM WILSON, on behalf of himself and all others                  PROPOSED ORDER
similarly situated,

                         Plaintiffs,

       -against-

TOWN SPORTS INTERNATIONAL, LLC, INC.
and TOWN SPORTS INTERNATIONAL
HOLDINGS, INC., D/B/A NEW YORK SPORTS
CLUBS, BOSTON SPORTS CLUBS,
WASHINGTON SPORTS CLUBS,
PHILEDELPHIA SPORTS CLUBS, PALM BEACH
SPORTS CLUBS, LIV FITNESS, LUCILLE
ROBERTS, CHRISTIE’S FITNESS, and TOTAL
WOMAN GYM AND SPA,

                         Defendants.

       THIS MATTER having come before the Court on the motion of Defendants Town Sports

International Holdings, Inc., through their counsel, Gordon & Rees, LLP, to dismiss Plaintiffs’

Class Action Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and (b)(6), and on

notice to Plaintiffs, and their counsel, and the Court having reviewed the motion papers, opposition

papers, if any, reply papers, and heard the argument of counsel, if any, and for good cause having

been shown;

       IT IS, on this ____ day of ___________, 2020,

       ORDERED that Defendant’s motion is hereby granted; and further

       ORDERED that Plaintiffs’ Class Action Complaint is hereby dismissed; and further

       ORDERED that a copy of this Order shall be served on all parties within ___ days of

receipt of this Order;
  Case 7:20-cv-03195-UA Document 17 Filed 05/26/20 Page 2 of 2



IT IS SO ORDERED.
                                                                        __
                                   Hon. Vernon S. Broderick, U.S.D.J.




                               2
